 



Exhibit 10.1
AMENDMENT TO NOTE PURCHASE AGREEMENT
     THIS AMENDMENT TO NOTE PURCHASE AGREEMENT (“Amendment”), dated as of
March 29, 2001, is entered into by and among CERIDIAN CORPORATION (dba The
Arbitron Company), a Delaware corporation, (the “Company”), and each of the Note
Holders named on Schedule I attached to the Note Agreement referred to below
(collectively, the “Note Holders”).
RECITALS
     A. The Company and the Note Holders are parties to a Note Purchase
Agreement dated as of January 31, 2001 (the “Note Agreement”) pursuant to which
the Company has issued certain Senior Secured Notes to the Note Holders.
     B. The Company has requested that the Note Holders agree to certain
amendments of the Note Agreement and the schedules thereto.
     C. The Note Holders are willing to amend the Note Agreement and the
schedules thereto, subject to the terms and conditions of this Amendment.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to them in the Note Agreement.
     2. Amendments to Note Agreement.
          (a) Section 7.07(a)(i) of the Note Agreement shall be amended by
deleting such subsection in its entirety and replacing it with the following:

 



--------------------------------------------------------------------------------



 



     (i) declare and make (A) the Distribution, or (B) dividend payments or
other distributions payable solely in shares of its common stock (and solely in
respect of fractional shares, cash of a de minimis amount), or (C) pursuant to
the terms of a shareholder rights agreement approved by the Company’s board of
directors, distributions on a ratable basis to all then-existing common stock
shareholders payable solely in shares of preferred stock of the Company, or
rights or options to acquire additional shares of its common stock upon the
occurrence of certain events, and provided there exists no Default or Event of
Default, cash payments by the Company upon the redemption or purchase by the
Company of such rights or options, not exceeding in the aggregate for all such
payments from and after the Closing Date $200,000;
          (b) Schedule 5.21 of the Note Agreement shall be amended by deleting
it in its entirety and replacing it with Schedule 5.21 as attached hereto;
          (c) Section 6.15(a) of the Note Agreement shall be amended by deleting
the clause beginning with “provided, however,” and continuing to the end of the
subsection and replacing it with the following:
Provided, however, that (i) that if any additional Subsidiary so incorporated,
created or acquired is a Foreign Subsidiary of a Subsidiary incorporated within
the United States, in no event shall more than 65% of the capital stock of any
such Foreign Subsidiary be required to be so pledged, and (ii) no such pledge of
capital stock shall be required if such Foreign Subsidiary is a Subsidiary of
another Foreign Subsidiary.
     3. Representations and Warranties. The Company hereby represents and
warrants to the Note Holders as follows:
          (a) No Default or Event of Default has occurred and is continuing.
          (b) The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable. The Note Agreement as amended by this
Amendment constitutes the legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, without defense,
counterclaim or offset.
          (c) All representations and warranties of the Company contained in the
Note Agreement are true and correct.
          (d) The Company is entering into this Amendment on the basis of its
own investigation and for its own reasons, without reliance upon the Note
Holders or any other Person.

2



--------------------------------------------------------------------------------



 



     4. Effective Date. This Amendment will become effective on the date shown
first above (the “Effective Date”), provided that each of the following
conditions precedent is satisfied:
          (a) The Note Holders have received from the Company (or, if elected by
the Note Holders, an executed facsimile copy) of this Amendment, together with a
duly executed Guarantor Acknowledgment and Consent in the form attached hereto
(the “Consent”).
          (b) The Note Holders have received from the Company and all guarantors
a copy of a resolution passed by the board of directors of such corporation,
certified by the Secretary or an Assistant Secretary of such corporation as
being in full force and effect on the date hereof, authorizing the execution,
delivery and performance of this Amendment (or the Consent, as applicable).
          (c) All representations and warranties contained herein are true and
correct as of the Effective Date.
     5. Miscellaneous.
          (a) Except as herein expressly amended, all terms, covenants and
provisions of the Note Agreement are and shall remain in full force and effect
and all references therein to such Note Agreement shall henceforth refer to the
Note Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Note Agreement.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns. No
third party beneficiaries are intended in connection with this Amendment.
          (c) This Amendment shall be governed by and construed in accordance
with the law of the State of New York.
          (d) This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and that receipt by the Note
Holders of a facsimile transmitted document purportedly bearing the signature of
the Company shall bind the Company with the same force and effect as the
delivery of a hard copy original. Any failure by the Note Holders to receive the
hard copy executed original of such document shall not diminish the binding
effect of receipt of the facsimile transmitted executed original of such
document of the party whose hard copy page was not received by the Note Holders.
          (e) This Amendment, together with the Note Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Amendment supersedes all prior drafts
and communications with respect thereto.

3



--------------------------------------------------------------------------------



 



This Amendment may not be amended except in accordance with the provisions of
Section 10.01 of the Note Agreement.
          (f) If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Note Agreement, respectively.
          (g) The Company covenants to pay to or reimburse the Note Holders,
upon demand, for all costs and expenses (including allocated costs of in-house
counsel) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

                  CERIDIAN CORPORATION    
 
           
 
  By:   /s/ John H. Grierson    
 
           
 
           
 
  Name:   John H. Grierson    
 
           
 
  Title:   Vice President and Treasurer    
 
                JOHN HANCOCK LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Daniel C. Budde    
 
           
 
           
 
  Name:   Daniel C. Budde    
 
           
 
  Title:   Managing Director    
 
                JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Daniel C. Budde    
 
           
 
           
 
  Name:   Daniel C. Budde    
 
           
 
  Title:   Authorized Signatory    
 
                COMMONWEALTH OF PENNSYLVANIA STATE EMPLOYES’ RETIREMENT SYSTEM  
 
 
                By John Hancock Life Insurance Company. as Investment Advisor  
 
 
           
 
  By:   /s/ Daniel C. Budde    
 
           
 
           
 
  Name:   Daniel C. Budde    
 
           
 
  Title:   Managing Director    

5



--------------------------------------------------------------------------------



 



                  SIGNATURE 4 LIMITED    
 
                By John Hancock Life Insurance Company. as Portfolio Advisor    
 
           
 
  By:   /s/ Daniel C. Budde    
 
           
 
           
 
  Name:   Daniel C. Budde    
 
           
 
  Title:   Managing Director    
 
                SIGNATURE 5 L.P.    
 
                By John Hancock Life Insurance Company. as Portfolio Advisor    
 
           
 
  By:   /s/ Daniel C. Budde    
 
           
 
           
 
  Name:   Daniel C. Budde    
 
           
 
  Title:   Managing Director    

6



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGMENT AND CONSENT
     The undersigned, each a Guarantor with respect to Company’s Obligations to
the Note Holders under the terms of the Note Agreement, each hereby
(i) acknowledge and consent to the execution, delivery and performance by
Company of the foregoing Amendment to Note Purchase Agreement dated as of March
29, 2001 (the “Amendment”), and (ii) reaffirm and agree that the respective
Guaranty as to which each of the undersigned is party, and all other Note
Documents and agreements executed and delivered by the undersigned to the Note
Holders in connection with the Note Agreement, are in full force and effect
without defense, offset or counterclaim.
     All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Note Agreement.
     This Guarantor Acknowledgment and Consent may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one instrument.

              NEW CERIDIAN CORPORATION
 
       
 
  By:   /s/ John H. Grierson
 
       
 
       
 
  Title:   Vice President and Treasurer
 
       
 
            ARBITRON HOLDINGS INC.
 
       
 
  By:   /s/ William J. Walsh
 
       
 
       
 
  Title:   Executive Vice President of Finance and Planning and Chief Financial
Officer
 
       

7